Citation Nr: 1534889	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected right knee disability.



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from March 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, February 2014, and August 2014, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to adjudication of this claim.

In September 2011, the Veteran was afforded a hypertension examination pursuant to the Board's June 2011 remand instructions.  The examiner opined that the Veteran's current hypertension was not caused by or a result of his active military service, but provided no rationale for that statement and did not address the issue   of whether the Veteran's hypertension was related to his service-connected right knee disability as requested.  As a result, the Board again remanded the claim and, in April 2014, the same examiner stated that there was no pathophysiological relationship between the Veteran's right knee condition and his hypertension, but did not indicate whether the hypertension was aggravated by the knee condition.    In March 2015, in response to an additional Board remand requesting an opinion    on aggravation, the examiner reiterated that there was no pathophysiological relationship between the Veteran's right knee condition and his hypertension, but provided no additional explanation.  The Board also notes that it is unclear from   the opinion the examiner provided regarding direct service connection whether      he considered instances of elevated blood pressure documented in and around the Veteran's periods of service, including the June 1986 enlistment examination, July 1989 follow-up for wrist pain, and October 1990 enlistment examination for the National Guard.  Based on the foregoing, the Board finds that an additional opinion is needed prior to adjudication of the Veteran's claim.

In addition, during VA treatment in August 2005, the Veteran indicated that he was receiving treatment for uncontrolled hypertension from a private cardiologist.  As those records have not been requested, they should be sought on remand.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for hypertension since service, to include the private cardiologist identified during VA treatment in August 2005.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2. After the above has been completed to the extent possible, send the claims file to a different VA physician than the one who conducted the prior examinations so that an opinion can be obtained concerning whether the Veteran's current hypertension is related to service or is secondary to his right knee disability.  The claims file must be reviewed.  Following review of the claims file, including the September 2011, April 2014, and March 2015 examination reports, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension arose during a period of active duty service (June 1987-June 1990 and March 1991-September 1991) or is causally related to service?  Please explain why or why not.  In rendering this opinion, the physician should discuss the significance, if any, of blood pressure readings 
recorded during the June 1986 enlistment examination (140/84), July 1989 in-service follow-up for wrist pain (140/90), and October 1990 National Guard enlistment examination (130/80). 

(b) If the Veteran's hypertension is not related to    service, is it at least as likely as not that the Veteran's hypertension was caused by his service-connected right knee disability?  Please explain why or why not.

(c) If the Veteran's hypertension was not caused by the service-connected right knee disability, is it at least    as likely as not that the hypertension has been permanently worsened beyond normal progression (aggravated) by his service-connected right knee disability?  Please explain why or why not.  If the physician finds the hypertension is aggravated by the service-connected disability, he/she should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension.

A rationale for any opinion expressed should be set forth. If the physician cannot provide the above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



